Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 17 and 18 objected to because of the following informalities: 

Regarding claim 9:  There seems to be typographical errors in the claim.  It is suggested to change “transfer of data” to “transfer data”, and change “information used is to identify” to “information is used to identify”.

Regarding claim 17:  It is suggested to change “to transfer” to “that transfers” to illuminate any interpretation of an intended purpose, and to make is certain to the reader what is the functional limitation of “a silent read command” instead of its intended purpose.

Regarding claim 18:  It is suggested to change “to transfer” to “that transfers” to illuminate any interpretation of an intended purpose, and to make is certain to the reader what is the functional limitation of “a silent write command” instead of its intended purpose.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 4, 6, 7,25, 26 of U.S. Patent No. 10,387,046 B2 in view of Sprangle (US 2004/0123067 A1; hereinafter “Sprangle”). 


Regarding claim 13:  Claim 1 of PATENT_046 teaches a transfer of data, wherein a command is for the transfer, between a plurality of banks of memory cells via internal data path operations (the command) that include source bank information used to identify a source bank to read the data from and destination bank information used to identify a destination bank to write the data to.
     PATENT_046 does not specifically teach sending the command from a host to the controller.
     Sprangle (US 2004/0123067 A1) teaches using a host to send a memory access command to a memory controller.  Sprangle states “A processor may interface with system memory, including DRAM, by issuing memory access commands over a system bus to a memory controller.”
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sprangle into claim 1 of PATENT_046 in a manner such that a host such as a processor would send the command to a memory device, comprising the controller and the plurality of banks, to transfer the data between a plurality of banks of the memory device.  The motivation to do so would have been to use a host such as a processor to send a memory access command to a memory device.  Using such a host is typical and conventional in the art.

Regarding claim 16:  Claim 7 of PATENT_046 teaches transferring data from the first bank to the second bank includes transferring data on the internal data bus without transferring data on an external data bus.
Regarding claim 17:  Claim 4 of PATENT_046 teaches this subject matter.
Regarding claim 18:  Claim 6 of PATENT_046 teaches this subject matter.

Regarding claim 13:  Claim 25 of PATENT_046 teaches a transfer of data, wherein a command is for the transfer, between a plurality of banks of memory cells via internal data path operations (the command) that include source bank information used to identify a source bank to read the data from and destination bank information used to identify a destination bank to write the data to.
     PATENT_046 does not specifically teach sending the command from a host to the controller.
     Sprangle (US 2004/0123067 A1) teaches using a host to send a memory access command to a memory controller.  Sprangle states “A processor may interface with system memory, including DRAM, by issuing memory access commands over a system bus to a memory controller.”
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sprangle into claim 1 of PATENT_046 in a manner such that a host such as a processor would send the command to a memory device, comprising the controller and the plurality of banks, to transfer the data between a plurality of banks of the memory device.  The motivation to do so would have been to use a host such as a processor to send a memory access command to a memory device.  Using such a host is typical and conventional in the art.

Regarding claim 20:  Claim 26 of PATENT_046 teaches the subject matter of this claim.

Claims 13, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 10,929,023 B2 (hereinafter “PATENT_023”) in view of Sprangle (US 2004/0123067 A1; hereinafter “Sprangle”).

Regarding claim 13:  Claim 12 of PATENT_023 teaches a transfer of data, wherein a command is for the transfer, between a plurality of banks of memory cells via internal data path operations (the command) that include source bank information used to identify a source bank to read the data from and destination bank information used to identify a destination bank to write the data to.
     PATENT_023 does not specifically teach sending the command from a host to the controller.
     Sprangle (US 2004/0123067 A1) teaches using a host to send a memory access command to a memory controller.  Sprangle states “A processor may interface with system memory, including DRAM, by issuing memory access commands over a system bus to a memory controller.”
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sprangle into claim 1 of PATENT_046 in a manner such that a host such as a processor would send the command to a memory device, comprising the controller and the plurality of banks, to transfer the data between a plurality of banks of the memory device.  The motivation to do so would have been to use a host such as a processor to send a memory access command to a memory device.  Using such a host is typical and conventional in the art.

Regarding claim 16:  Claim 13 of PATENT_023 teaches the subject matter of this claim.
Regarding claim 17:  Claim 14 of PATENT_023 teaches the subject matter of this claim.
Regarding claim 18:  Claim 15 of PATENT_023 teaches the subject matter of this claim.
Regarding claim 19:  Claim 16 of PATENT_023 teaches the subject matter of this claim.
Regarding claim 20:  Claim 12 of PATENT_023 teaches the subject matter of this claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1: Claim 1 claims “internal data path operations that include source
bank information used to identify a source bank to read data from and destination bank information used to identify a destination bank to write data to” but this is not what the specification discloses. The specification discloses a command (an instruction
comprising data that instructs the memory to execute an operation) includes source
bank information and destination bank information. There is a difference between an
operation and a command from reading the specification, and it is the command for a
bank to bank data transfer that comprises such information whereas the operation or
data transfer itself does not include such information (see [0041]) since it is just the
action of transferring or moving data. An operation is an action that is executed in a computer, it is not something that can comprise information.  Claims 2-8 depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9: It is unknown what is meant by “silent read commands” and “silent write commands” since such a respective term is not a standard term in the art and no clear definition of such a respective term was provided in the specification such that one of ordinary skill in the art would know how to interpret such a term in a definite manner. Therefore, the metes and bounds of the claim are indefinite. Claims 10-12 depend on claim 9.
     Note that during prosecution of the parent applications, Applicant has conveyed to Examiner via written or oral arguments that Applicant intends to mean by “a silent read command” as being a memory access that does not access or use or transfer data on a data bus that is driven from outside of/external to the memory, such as a data bus that sends data to or receives data from data pins, DQ pins.  The term “silent read command” or “silent write command” was used in some claims of the parent patents but only because the term was accompanied with functional language that describes the definition that Applicant intended such as transferring data to or from buffers that are isolated from DQ pins.  Hence, without this functional detail in the claim, one of ordinary skill in the art does not know the meaning of, and therefore the limitations of “a silent read command” and/or “a silent write command”.

Regarding claim 13:  There is insufficient antecedent basis for the limitation “the command that includes source bank information identifying a source bank to read the data from and destination bank information identifying a destination bank to write data to” in the claim.  Claims 14-20 depend on claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn et al. (US 2016/0147460 A1; hereinafter “Sohn”; reference 9 in IDS filed on 2/18/21).

Regarding claim 13:  Sohn (FIG. 1 or FIG. 15 along with FIG. 3, FIG. 4, FIG. 8, and FIG. 13; [0078-0085]) teaches a method for operating a system comprising:
     sending a command (122 and 124 may be considered a command bus transferring a command or 1522 in FIG. 15) from a host (processor 110) to a memory device (400) to transfer data between a plurality of banks of the memory device; and
     transferring the data from a first bank (BANK_A in FIG. 8) of memory cells on the memory device to a second bank (BANK_B in FIG. 8) of memory cells on the memory device on an internal data bus (internal data path 830 in FIG. 8)  that couples the first bank to the second bank by executing the command that includes source bank information (source address SRC_ADDR) identifying  source bank to read the data from and destination bank information (destination address DST_ADDR) identifying a destination bank to write data to.

Regarding claim 16:  Sohn teaches the method, wherein transferring data from the first bank to the second bank includes transferring data on the internal data bus without transferring data on an external data bus (when a reading operation
is received by the mermary device then data stored in a selected bank is read out by the
controller via the DQ pins and bus 126 of FIG. 71; hence, the plurality of banks of
memory cells are selectively coupled to the number of DQ pins depending on the
operation, wherein the DQ pins are to transfer data from the plurality of banks of
memory cells to an external apparatus such as in an operation to output data onto the DQ bus 126 from the memory device 400 to the controller during an operation such as a
read operation but the DQ pins are not used to transfer data during an interbank data
transfer operation as illustrated in FIG. 8; hence it is done “without transferring data on an external data bus”).

Regarding claim 17:  Sohn teaches the method of claim 13, wherein the method further comprises performing a silent read command to transfer the data form the first bank to a number buffers (COLDEC 824 inherently comprises drivers or selecting circuits that drive each bit of data during a transfer; hence, each may be referred to as a buffer; [0040, 0079, 0081-0087, 0092, 0096, 0100, 0104, 0117, 0118, 0129, 0130, 0133, 0134] ) isolated from a number of DQs on the internal data bus (when a reading operation is received by the memory device then data stored in a selected bank is read out by the controller via the DQ pins and bus 126 of FIG. 71; hence, the plurality of banks of memory cells are selectively coupled to the number of DQ pins depending on the operation, wherein the DQ pins are to transfer data from the plurality of banks of memory cells to an external apparatus such as in an operation to output data onto the DQ bus 126 from the memory device 400 to the controller during an operation such as a read operation but the DQ pins are not used to transfer data during an interbank data transfer operation as illustrated in FIG. 8; hence it is done “without transferring data on an external data bus”).

Regarding claim 18:  Sohn teaches 18. the method of claim 17, wherein the method further comprises performing a silent write command to transfer the data from the number of buffers isolated from the number of DQs on the internal data bus to the second bank (the arrow from 824 to 820 in FIG. 8 is a silent write).

Regarding claim 19:  Sohn teaches the method of claim 13, wherein transferring data from the first bank of memory cells to the second bank of memory cells comprises performing a bank to bank data transfer command (the command already identified in claim 13 above) that identifies, simultaneously, the first bank as the
source bank and the second bank as the destination bank (the source bank address and the destination bank address are simultaneously in the command and are used to simultaneously select the banks as illustrated in FIG. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827